Citation Nr: 0735837	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-32 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
educational benefits in the amount of $1,582.58, was timely.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The Board is unable to ascertain the veteran's dates of 
service from the record.  The appellant is his dependent 
daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The claims folder has been subsequently 
transferred to the Muskogee, Oklahoma, RO.  


FINDINGS OF FACT

1.  The appellant was notified of her receipt of overpayment 
of education benefits by a VA letter issued on April 14, 2002 
to her address of record, and the letter was not returned to 
VA.

2.  The appellant's request for a waiver of recovery of the 
overpayment of education benefits was received on January 18, 
2005.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of educational 
benefits indebtedness in the amount of $1,582.58 was not 
timely filed, and a waiver may not be granted. 38 U.S.C.A. § 
5302(b) (West 2002); 38 C.F.R. § 1.963(b)(2) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Notwithstanding the requirements of the VCAA, the Board 
observes that the provisions of Chapter 53 of Title 38 of the 
United States Code govern claims for waiver of recovery of a 
debt owed to VA.  This statute contains its own specific 
notice and duty to assist provisions.  The provisions of the 
VCAA, 38 U.S.C.A. §5100 et seq. (West 2002), are relevant to 
a different chapter of Title 38, and do not apply to this 
appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the 
duties specified in the VCAA are not applicable to requests 
for a waiver of overpayment)

Analysis

The issue on appeal in this case is whether the appellant has 
submitted a timely request for waiver of recovery of an 
overpayment of educational benefits in the amount of 
$1,582.58.  

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b) (2007); see also 38 U.S.C.A. § 5302(a) 
(West 2002).

In this case, VA issued a letter to the appellant in January 
2002, at her address of record in Mississippi, which notified 
the appellant that VA may have paid her more money than she 
was due because of a change in her enrollment at East Central 
Community College that began on August 13, 2001.  In the 
letter, VA also informed the appellant that she could reduce 
her debt by sending a statement explaining why she reduced 
the number of her credit hours. 

On April 14, 2002, the VA Debt Management Center issued the 
appellant a letter at her address of record in Mississippi 
wherein she was informed that she owed the VA a debt and that 
she had a right to dispute the validity of the debt or amount 
of debt owed.  The letter also informed the appellant that 
she had the right to request a waiver of the debt, and have a 
right to an oral hearing on the waiver request.  The letter 
indicated that specific information concerning these rights, 
and instructions for requesting a waiver, were provided on 
the back of the letter.

Subsequently, in a written communication dated in June 2002, 
the appellant advised VA that she had not missed the entire 
semester as had been reported to the VA and requested that VA 
recalculate the amount of indebtedness that she owed.  The 
June 2002 written communication contained a new address for 
the appellant in Baton Rouge, Louisiana.  In July 2002, the 
appellant also submitted a letter to the VA explaining why 
she reduced her credit hours.  

Thereafter, in August 2002, the VA issued a letter to the 
appellant, at her old address in Mississippi, in response to 
the information received by the appellant.  The letter 
indicated that it had approved payment of $588.00 per month 
starting August 13, 2001 and ending October 1, 2001, the date 
that she withdrew from the first 3 hour class and that it 
approved payment of $456.00 per month starting October 1, 
2001 and ending December 13, 2001.  The letter also indicated 
that the appellant must still repay any existing overpayment 
of benefits.  

A Financial Status Report completed by the appellant, dated 
in December 2004, provided a new address for the appellant in 
Mississippi.  By a letter issued to the appellant on December 
30, 2004, at her most recent address of record, the appellant 
was advised of the indebtedness in the amount of $1582.58, 
and that she had a right to request waiver of recovery of the 
indebtedness.  

The appellant's request for waiver of recovery of the 
overpayment was received on January 18, 2005.

By a decision dated February 15, 2005, the Committee on 
Waivers and Compromises denied the appellant's request for 
waiver of recovery of an overpayment, on the basis of an 
untimely waiver request.  This determination pointed out that 
the appellant was notified on April 14, 2002 of her 
indebtedness, the right to request waiver, and the 180 day 
time limit for filing an application for waiver.

In this case, the appellant, in her October 2005, VA Form 9, 
contends that she submitted her Statement in Support of Claim 
in June 2002 to a VA representative who did not inform her 
about a right to request waiver of recovery of her 
overpayment.  She asserts that she was never told about the 
appeal process and did not learn about it until she went to 
the VA office in Jackson, Mississippi.  

However, although the appellant has indicated that she did 
not know of her right to request a waiver, there is no 
evidence that VA did not furnish her the requisite notice of 
her right to request a waiver of her debt.  The Board notes 
there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity with respect 
to VA furnishing notice to the appellant of her right to 
request a waiver.  Significantly, in April 2005, the Chief of 
Operations certified that on April 14, 2002, the first demand 
letter, which contained the Notice of Rights, was sent to the 
appellant and was not returned due to an incorrect address.  
Moreover, the appellant, in December 2004, acknowledged 
receiving her letter of overpayment.  According to the 
appellant, "I am aware of the debt that is owed...As soon as I 
received the overpayment letter, I went to the nearest 
Veteran's Affairs Office and completed a "Statement in 
Support of Claim Form."  As such, the Board presumes that 
the April 2002 notice letter regarding the overpayment, and 
means by which she could apply for a waiver, was sent to the 
appellant, included the necessary attachments, and was 
received by her.  Therefore, although the appellant argues 
that she was never informed of her ability to request a 
waiver, the evidence of record demonstrates that she, in 
fact, received notice of her ability to do so.  Moreover, as 
there is no evidence that the appellant, herself, did not 
receive notice of her ability to request a waiver, the Board 
finds that her contentions that a VA representative never 
informed her of the appeal process and the ability to request 
a waiver, does not constitute a "circumstance beyond the 
debtor's control" under 38 C.F.R. § 1.963 (b)(2).

The Board also finds that there is no evidence that the 
appellant submitted a request for a waiver prior to January 
18, 2005.  Although, the record demonstrates that the 
appellant indeed submitted a statement dated in June 2002, 
such letter only contested the amount of debt owed.  Nothing 
in such letter could be construed to be a request for waiver 
of any debt owed.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the appellant's request for waiver of 
overpayment was not received until January 2005, almost three 
years subsequent to the Debt Management Center's April 2002 
letter notifying her of the overpayment and informing her of 
her right to request a waiver.  The regulations cited above 
note that such a request must be made within 180 days of the 
date of that notice.  Thus, the appellant's request for 
waiver of recovery of the overpayment is not timely, and as a 
matter of law, must be denied.  As the appellant's waiver 
request was not timely received, the preponderance of the 
evidence is against her claim.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.

ORDER

Waiver of recovery of overpayment of educational benefits, in 
the amount of $1,582.58 is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


